IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41029

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 742
                                                 )
       Plaintiff-Respondent,                     )     Filed: November 8, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
MATTHEW CARL MALMIN, aka                         )     THIS IS AN UNPUBLISHED
MATTHEW KARL (CARL) HOLDER;                      )     OPINION AND SHALL NOT
SCOTT NORMANSON; BEETLEJUICE,                    )     BE CITED AS AUTHORITY
                                                 )
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Judgment of conviction and unified sentence of twenty-five years, with a
       minimum period of confinement of ten years, for trafficking in heroin, affirmed.

       Nevin, Benjamin, McKay & Bartlett, LLP; Dennis A. Benjamin, Boise, for
       appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Matthew Carl Malmin was convicted of trafficking in heroin, Idaho Code § 37-
2732B(a)(6). The district court sentenced Malmin to a unified term of twenty-five years, with a
minimum period of confinement of ten years. Malmin appeals, contending that his sentence is
excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Malmin’s judgment of conviction and sentence are affirmed.




                                                   2